 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KAELONI DALE MARKS,                               No. 2:16-cv-1701-EFB
11                       Plaintiff,
12            v.                                        ORDER
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
14
                         Defendant.
15

16

17           Plaintiff’s counsel moves for an award of attorney’s fees under 42 U.S.C. § 406(b). ECF

18   No. 22. Plaintiff entered into a retainer agreement with his attorney which provides that he would

19   pay counsel the lesser of 25 percent of any award of past-due benefits resulting from the appeal in

20   this case, or $6,000. ECF No. 20-1. Counsel now seeks an award of $6,000, but has not shown

21   whether that amount exceeds exceed 25 percent of past due benefits.

22           42 U.S.C. § 406 contains two subsections authorizing an award of attorney’s fees for

23   counsel who successfully represents a Social Security claimant. “Section 406(a) grants the Social

24   Security Administration exclusive jurisdiction to award fees for representation of a Social

25   Security Claimant in proceedings before the Administration. Similarly, § 406(b) grants federal

26   courts exclusive jurisdiction to award attorney’s fees for representation of the claimant in court.”

27   Clark v. Astrue, 529 F.3d 1211, 1215 (9th Cir. 2008).

28   /////
                                                        1
 1          Here, the relevant portion of Section 406(b) provides:
 2                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
 3                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
 4                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment.
 5

 6   42 U.S.C. § 406(b)(1)(A).1
 7          Thus, this court may only award counsel’s request for $6,000 in fees if that amount does
 8   not exceed 25 percent of the past-due benefits awarded to plaintiff. Counsel, however, has not
 9   submitted any evidence establishing the amount of past-due benefits plaintiff was awarded. In
10   fact, counsel has not even demonstrated that on remand the Commissioner found that plaintiff
11   was entitled to disability benefits. Consequently, he has failed to demonstrate his entitlement to
12   fees under § 406(b). Accordingly, the motion for attorney’s fees is denied without prejudice to
13   renewal upon submission of a properly-supported motion for attorney’s fees.
14          Accordingly, it is hereby ORDERED that:
15          1. Plaintiff’s counsel’s motion for attorney’s fees (ECF No. 22) is denied without
16   prejudice to renewal; and
17          2. Should plaintiff’s counsel choose to re-file his motion for attorney fees, that motion
18   shall be filed within 30 days of this order.
19   DATED: March 21, 2019.
20

21

22

23
            1
              42 U.S.C. § 406(a) provides two ways in which counsel may obtain a fee award for
24   work performed at the administrative level. First, counsel may request that the Commissioner
     award a “reasonable fee” for the rendered services. 42 U.S.C. § 406(a)(1). Second, in cases
25   where past due benefits are awarded, the Commissioner will award attorney’s fees where: (1) the
26   fee agreement is submitted prior to the Commissioner’s determination, (2) the fee specified in the
     agreement does not exceed the lesser of 25 percent of past-due benefits or $6,000, and (3) the
27   Commissioner’s determination is favorable to the claimant. 42 U.S.C. § 406(a)(2)(A); 74
     Fed.Reg. 6080-02 (Feb. 4, 2009) (increasing maximum award under § 406(a)(2) from $4,000 to
28   $6,000).
                                                      2
